This is an appeal from a judgment in the defendant's favor after an order sustaining the latter's demurrer to the plaintiff's second amended complaint.
[1] The action is one in which the plaintiff seeks to recover damages from the defendant for alleged losses of time and wages and for expenses incurred and pain in body and mind suffered by reason of the alleged want of knowledge and unskillfulness of the defendant as a physician and surgeon in the treatment of the plaintiff for certain bodily injuries under an agreement engaging the defendant to treat plaintiff professionally for such injuries. The action was commenced one year and six months after said treatment had ceased. The defendant's demurrer upon the ground that the action was barred by the provisions of subdivision 3 of section 340 of the Code of Civil Procedure was sustained, and judgment in his favor followed, from which judgment this appeal has been taken.
We are unable to distinguish this case either as to its substantial facts or as to the issue of law involved from the case of Harding et al. v. Liberty Hospital Corp., decided by this court in 24 California Appellate Decisions, page 1021, which decision was upon rehearing affirmed by the supreme court in 177 Cal. 520, [171 P. 98]. On the authority of that case and of the cases cited therein the judgment is affirmed.
Waste, P. J., and Bardin, J., pro tem., concurred. *Page 411